Citation Nr: 1812490	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.V.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 to April 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2016, the Board reopened a claim of service connection for posttraumatic stress disorder (PTSD) and (on de novo review) remanded the expanded issue of service connection for a psychiatric disability, however diagnosed, for additional development.  [The March 2016 Board decision also denied appeals to reopen claims of service connection for a low back disability and seeking to reopen a claim for compensation for additional disability, to specifically include a back disability under 38 U.S.C.A. § 1151, and those matters are no longer before the Board.]


FINDING OF FACT

It is reasonably shown by competent evidence that the Veteran's diagnosed other specified trauma- and stressor-related disorder is etiologically related to a motor vehicle accident that occurred in service.


CONCLUSION OF LAW

Service connection for other specified trauma- and stressor-related disorder is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On a December 1973 Report of Medical History, the Veteran checked the appropriate boxes to indicate he did not know whether he had or did not have depression or excessive worry or nervous trouble of any sort.

In an April 2008 statement, the Veteran reported that while driving to the U.S. military base in Worms, Germany, in 1973 he struck and killed a German citizen.

In statements received in September 2008, the Veteran provided additional details of his claimed stressor in service.  He noted German police officers and U.S. military police officers came to the scene and that the German civilian died weeks after the accident; he did not provide the date of the accident.  

In a statement received in September 2008, the Veteran's former spouse corroborated his account of the claimed stressor event in service.  She noted the accident occurred in 1974. 

A July 2012 Report of General Information shows the Veteran reported that the accident occurred in December 1973 or January 1974.
In July 2012, the RO requested copies of any investigative records from the U.S. Army Crime Records Center and the U.S. Army Combat Readiness/Safety Center.  In an August 2012 response, the Crime Records Center indicated there was no record of the reported incident.  In a letter received in October 2012, the Combat Readiness/Safety Center reported a search of microfilmed accident report records from November 1973 to January 1974 did not reveal an accident matching the description of the Veteran's claimed stressor.  

At the September 2014 Board hearing, the Veteran reiterated his assertions that he struck and killed a German civilian with his car while stationed there.  His former spouse reported she went to the accident scene after it occurred and learned the Veteran had struck a German man, who later died.

VA treatment records show the Veteran's VA treatment providers have diagnosed a number of psychiatric disabilities, including PTSD, major depressive disorder, anxiety disorder, psychotic disorder, and mood disorder.

On May 2016 VA examination, other specified trauma- and stressor-related disorder, major depressive disorder in full remission, unspecified neurocognitive disorder, and alcohol use disorder in remission were diagnosed.  The examiner, a clinical psychologist, opined it is as least likely as not that the other specified trauma- and stressor-related disorder was caused by the reported accident in service.  The examiner explained that the Veteran's emotional reactions when discussing the accident rang true and that his former spouse corroborated his account.  [The Board notes the examiner opined Veteran did not have PTSD and that the major depressive disorder, unspecified neurocognitive disorder, and alcohol use disorder also diagnosed were not related to service.]  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

It is not in dispute that the Veteran now has a psychiatric disability.  VA treatment records and the May 2016 VA examination report show diagnoses of other specified trauma- and stressor-related disorder, major depressive disorder in full remission, PTSD, anxiety disorder, psychotic disorder, mood disorder, unspecified neurocognitive disorder, and alcohol use disorder.  What he still must show to establish service connection for a psychiatric disability is that such disability is etiologically related to his service.   

The May 2016 VA examiner opined the Veteran's other specified trauma- and stressor-related disorder is related to service.  The examiner discussed the lay and medical evidence in detail and opined the other specified trauma- and stressor-related disorder was related to the accident in service.  As the opinion reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter, and persuasive.  There is no medical opinion to the contrary.  Notably, the Veteran is competent to testify that he struck and killed a pedestrian in an accident that occurred during service; and while development sought has not corroborated the Veteran's accounts of the incident, it also has not refuted them.  The Veteran's account is corroborated by his former spouse's sworn testimony that she went to the accident scene after it occurred and learned that the Veteran had struck a German man, who later died.  The Board finds his reports of the accident in service to be forthright and credible.  Resolving any remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for other specified trauma- and stressor-related disorder is warranted.


ORDER

Service connection for other specified trauma- and stressor-related disorder is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


